                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON


JEFF DEY,                                 : Case No. 3:18-cv-106
                                          :
        Plaintiff,                        : District Judge Thomas M. Rose
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
        Defendant.                        :


                               DECISION AND ENTRY


       This social security case is presently before the Court on the parties’ Joint Motion

to Remand to the Commissioner. (Doc. #10). The parties agree that this case should be

remanded to the Commissioner of Social Security for further proceedings, pursuant to

sentence four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g), and

respectfully request this Honorable Court enter an appropriate order with judgment.

       Upon remand, the Appeals Council will vacate all findings in the Administrative

Law Judge’s decision, and the Commissioner will conduct further proceedings and

develop the administrative record as necessary to determine whether Plaintiff is under a

disability as defined by the Social Security Act.

                       IT IS THEREFORE ORDERED THAT:

       1.     The parties’ Joint Motion to Remand to the Commissioner
              (Doc. #10) is ACCEPTED;
     2.    The Clerk of Court is directed to enter Judgment in Plaintiff’s
           favor under Fed. R. Civ. P. 58;

     3.    This matter is REMANDED to the Social Security
           Administration, pursuant to sentence four of 42 U.S.C. §
           405(g), for further consideration consistent with this Decision
           and Entry and the parties’ stipulation; and

     4.    The case is terminated on the docket of this Court.

     IT IS SO ORDERED.

Date: November 13, 2018                                     *s/Thomas M. Rose
                                                        Thomas M. Rose
                                                        United States District Judge




                                         2
